Citation Nr: 1020706	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  02-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sinusitis and 
bronchitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Donahue




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1979 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on June 30, 2008, 
which vacated a June 2006 Board decision as to the issue 
listed on the title page of this decision and remanded the 
matter for additional development.  The Board denied the 
claim again in a March 2009 decision, and in a November 2009 
Order, the Court granted a Joint Motion for Remand (JMR) 
filed by the parties and vacated the March 2009 Board 
decision.  The case was thereafter returned to the Board.

The issue on appeal initially arose from a September 2000 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran failed to report for a scheduled VA 
examination in conjunction with his claim and good cause for 
his failure to report has not been shown.

3.  The available evidence of record does not demonstrate 
that a chronic sinusitis and bronchitis disability was 
manifest during active service nor that it developed as a 
result of any established event, injury, or disease during 
active service.




CONCLUSION OF LAW

A chronic sinusitis and bronchitis disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 2000.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in April 2001, 
March 2002, and April 2004.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a SSOC was issued in June 2005.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
original compensation claim shall be rated based upon the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  The Court 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record. See 38 C.F.R. § 3.1(q) 
(2009).  Here, the notice requirements pertinent to the issue 
on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  A review of the record shows that the Board 
remanded the issue on appeal for a VA examination in April 
2004, that the Veteran was properly notified of the date and 
time for a scheduled VA examination, and that he failed to 
report for the scheduled VA examination associated with his 
service connection claim in February 2005.  Therefore, the 
Veteran's original compensation claim must be rated based 
upon the evidence of record.  See 38 C.F.R. § 3.655.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service medical records include a December 1980 
report which provided a diagnosis of resolved 
sinusitis/bronchitis.  A January 1982 report noted a 
diagnosis of acute sinusitis with sinus tenderness.  A March 
1985 report noted diagnoses of viral syndrome and sinusitis, 
but the examiner also noted there was no tenderness over the 
sinuses.  An April 1988 report included a diagnosis of upper 
respiratory infection with possible early sinusitis.  A 
diagnosis of possible persistent bronchitis was provided in 
April 1990.  The Veteran was treated for acute sinusitis in 
November 1990.  Records also show mild sinusitis and 
bronchitis secondary to an upper respiratory infection in 
March 1992 and treatment for upper respiratory 
infection/sinusitis in December 1997.

On VA examination in August 2000, the Veteran reported that 
he had no problem with his sinuses or bronchitis.  Service 
department medical records dated in February 2004 noted 
assessments of sinusitis and bronchitis without opinion as to 
etiology.  An undated treatment report also of record noted 
complaints of chronic sinus infection and chronic left-sided 
nasal obstruction without opinion as to etiology.

A March 2005 computerized tomography (CT) scan report noted 
that there was a history of old nasal bone fracture and 
recurrent sinusitis.  The diagnosis was mild chronic 
inflammatory changes.  A May 2005 service department 
treatment report, verified by A.M., CDR, MC USN, provided a 
subjective history of chronic nasal obstruction.  It was 
noted that the Veteran stated that in 1984 or 1985 he began 
to notice some "sinus complaints" and that these "seem to 
stem from an injury to his nose while playing basketball."  
It was further noted that "when he gets an upper respiratory 
infection he tends to develop sinusitis."  The examiner 
noted that a CT scan demonstrated some trivial findings in 
the ethmoid sinuses and some maxillary sinus mucous retention 
cysts.  An examination of the head and face was normal to 
inspection and palpation.  Flexible fiber optic 
nasopharyngoscopy revealed no evidence of pus or polyps.  The 
diagnoses included deviated nasal septum with nasal 
obstruction and chronic rhinitis.

A December 2008 statement from G.L.W., M.D. was to the effect 
that the family practice physician had reviewed the relevant 
medical and VA records and it was his opinion based on an 
interview of the Veteran and a review of the VA records that 
the Veteran's chronic sinusitis began in service.  He stated 
that his opinion was based on the Veteran's description of 
symptoms consistent with sinusitis, the Veteran's denying 
symptoms prior to the basketball injury, and the Veteran's 
present-day ongoing symptoms.

In November 2009, based on a Joint Motion for Remand, the 
Court remanded this case to the Board.  The basis of the 
Joint Motion was the Board's failure to adequately address 
the Veteran's lay statements, particularly those made to the 
private physician in December 2008.  In short, a review of 
the evidence in its entirety makes it evident that the 
"history" provided to Dr. G.L.W. in December 2008 is 
inconsistent with the voluminous service treatment records 
that fail to show any complaint or treatment for an injury to 
the nose following a claimed basketball injury (although 
showing treatment of the Veteran for numerous other 
complaints).  While he may have accurately described symptoms 
to the physician consistent with chronic sinusitis, the flaw 
in his "history" is that it contradicts his numerous other 
statements found in the service treatment records and after 
service denying the exact problem he described to the 
physician.  The second part of his statement regarding no 
symptoms prior to this alleged injury is likewise 
contradicted by evident in the service treatment records 
showing some nasal complaints before the alleged incident 
occurred.  The bottom line is that he may have adequately 
described his symptoms; however, the inaccuracy in his facts 
- resulting in the physician providing a diagnosis based on 
an unsubstantiated history.  

Based upon the available evidence of record, the Board finds 
it is not demonstrated that a chronic sinusitis and 
bronchitis disability was manifest during active service nor 
that it developed as a result of any established event, 
injury, or disease during active service.  Although service 
medical records show the Veteran was treated for sinusitis 
and bronchitis, there is no competent evidence indicating 
these were chronic disorders during active service and there 
is no competent evidence relating any present chronic 
disability to service.  It should be noted that the Veteran's 
service treatment records consist of six thick packets of 
medical records, showing that he was not a stranger to Air 
Force medical facilities.  Curiously, despite his numerous 
visits to the medical clinics while in service, there is 
absolutely no mention of a basketball injury to the nose, and 
no documented treatment for a bloody nose, a broken nose, a 
swollen nose, or any complaint that could even vaguely be 
associated with the claimed basketball injury in service.  As 
noted above, the Veteran failed to report for a scheduled VA 
examination and under 38 C.F.R. § 3.655 the claim must be 
decided based upon the available record.

The Board notes that the Veteran has provided no information 
that may be construed as competent and credible lay evidence 
of chronic symptoms during active service or of continuity of 
symptomatology since active service.  The Veteran is 
considered competent to report the observable manifestations 
of his claimed disability.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (lay testimony iterating knowledge and personal 
observations of witness are competent to prove that claimant 
exhibited certain symptoms at particular time following 
service).  However, the Board finds that his reports of 
continuity of symptomatology are inconsistent upon review of 
the record.  In his May 2008 letter, the physician indicated 
that the Veteran denied symptoms of chronic sinusitis prior 
to his claimed basketball injury in the mid-1980s; however, a 
service treatment record dated in December 1980 reported a 
diagnosis of resolved sinusitis/bronchitis.  In the May 2008 
letter, the physician also indicated that the Veteran 
reported that he continues to suffer from his sinus 
disability; however, this claim is contradicted by the August 
2000 VA examination in which the Veteran reported that he had 
no problem with his sinuses or bronchitis, and the August 
1992 report of medical history where the Veteran denied ear, 
nose, throat trouble or .  In light of these inconsistent 
accounts of when his sinus symptomatology began and the 
continuity of symptomatology, the Board is unable to afford 
the Veteran's statements as much probative value as they 
would otherwise have with respect to the question of whether 
there has been a continuity of sinus symptomatology since 
service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

It is also significant to note that the Veteran had over 20 
years of active service and that his available service 
medical records are numerous, and appear to be substantially 
complete.  There is no medical report, however, providing a 
diagnosis of a chronic sinusitis or bronchitis disorder.  In 
fact, the reports note only resolved sinusitis/bronchitis, 
viral syndrome and sinusitis, possible early sinusitis, 
possible persistent bronchitis, acute sinusitis, and mild 
sinusitis and bronchitis secondary to an upper respiratory 
infection.  Although these reports document approximately 
seven episodes of treatment over a seventeen year period, 
there is no competent evidence indicating this treatment was 
provided for a chronic disability.  The Board finds that the 
ability to distinguish between acute sinus and bronchial 
symptoms recurring over many years and the symptomatology of 
chronic sinusitis or bronchitis disability requires competent 
medical opinion.  The Court has held that the Board is 
prohibited from making medical etiology determinations based 
on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

The Board also notes that on VA examination in August 2000 
the Veteran reported that he had no problem with sinuses or 
bronchitis.  Although a February 2004 service department 
medical report noted assessments of sinusitis and bronchitis, 
there was no indication at that time that the disorders were 
considered to be chronic and no opinion as to etiology was 
provided.  The Board further notes that post-service medical 
records dated in March 2005 and May 2005 indicate a history 
of old nasal bone fracture and recurrent sinusitis and a 
subjective history of chronic nasal obstruction and sinus 
problems related to an injury in 1984 or 1985, but that the 
provided diagnoses did not include sinusitis or bronchitis.  
The 2008 opinion of Dr. G.L.W. while indicating a review of 
some records, is based, according to his statement, entirely 
upon the history provided by the Veteran.  While the private 
medical records indicate that the Veteran's current 
disability is a result of an event that occurred during the 
Veteran's service, this evidence is not based on a documented 
injury in service.  The Board finds that such reports have 
limited probative value as they are merely a recitation of 
the Veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history is not transformed into medical 
evidence simply because it was transcribed by a medical 
professional); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (a medical opinion based on an inaccurate factual 
premise has no probative value.)  The Board is not required 
to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. 
App. 345, 348 (1998).  Thus, the probative value of a medical 
opinion is significantly lessened to the extent it is based 
on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

It is significant to note that the March 2005 and May 2005 
examiner neither provided diagnoses of a chronic sinusitis 
and bronchitis disability nor provided any opinion indicating 
that the reported history of sinusitis/sinus problems and 
upper respiratory infections were indicative of chronic 
disabilities related to service.  Nor were any opinions 
provided indicating any possible relationship between service 
and the diagnoses of mild chronic inflammatory changes, 
deviated nasal septum with nasal obstruction, and chronic 
rhinitis.  In fact, the May 2005 examiner noted that the CT 
scan demonstrated only trivial findings in the ethmoid 
sinuses and some maxillary sinus mucous retention cysts.  The 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The Board notes that the record is clear that the Veteran 
received treatment for symptoms during active service that 
may be related to a chronic sinusitis and bronchitis 
disability, but that there is no competent evidence of an 
established chronic sinusitis and bronchitis disability based 
upon the available record.  While it is possible that a 
medical opinion might provide a diagnosis of a chronic 
sinusitis and bronchitis disability related to service, the 
Board again notes that the Veteran failed to report for a 
scheduled VA examination and under 38 C.F.R. § 3.655 the 
present claim must be decided based upon the available 
record.  The Board has considered the issue of whether an 
etiology opinion is necessary, but finds that since the 
Veteran failed, without apparent cause, to appear for a 
scheduled Board hearing in December 2003 and failed to report 
for his VA examination in February 2005 there is no 
indication that he would appear for a re-scheduled VA 
examination.  In the absence of competent evidence 
demonstrating a chronic sinusitis or bronchitis disorder was 
incurred during service or evidence relating a present 
disability to a specific event or treatment in service, the 
Veteran's service connection claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
available evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for sinusitis and 
bronchitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


